Exhibit 10.1

MASTERCARD INCORPORATED

DEFERRAL PLAN

AS AMENDED AND RESTATED EFFECTIVE FOR ACCOUNT BALANCES ESTABLISHED AFTER

DECEMBER 31, 2004



--------------------------------------------------------------------------------

FOREWORD

Effective as of September 30, 1998, MasterCard International Incorporated (the
“Company”) adopted the MasterCard International Incorporated Deferral Plan (the
“Plan”) for the benefit of non-employee members of its Board of Directors, and a
select group of management or highly compensated employees. The Plan was amended
and restated effective as of January 1, 2000, as of August 1, 2000, as of
July 25, 2001, and as of January 1, 2003. Amendments to comply with Code section
409A, and to reflect transitional relief permitted to Participants, were made in
June 2007 by means of an amended and restated Plan effective for balances
established after December 31, 2004. The Plan was operated in good faith
compliance with section 409A before the Plan document was amended to conform
with section 409A, consistent with the election and distribution rules set forth
in the amended and restated Plan. The Plan is intended to be an unfunded plan of
deferred compensation. The purpose of the Plan is to permit the Directors and a
select group of management or highly compensated employees within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, as amended, to
defer, pursuant to the provisions of the Plan, a portion of certain items of
income otherwise payable to them.



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

1.1 “Administrative Committee” means the committee that is responsible for
administering the Plan. Unless the composition of the Administrative Committee
is otherwise changed by the Committee, the Administrative Committee shall
consist of the following three officers of the Company, or their functional
successors: the Chief Administrative Officer, the General Counsel, and the Head
of Executive Compensation.

1.2 “Additional Deferral Election” means the election by a Participant under
Section 3.4(b) to further defer distribution from his or her Deferred Account.

1.3 “Affiliated Employer” means all persons with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code.

1.4 “Board” means the Board of Directors of the Company.

1.5 “Change in Control” means any of the following events, but shall not include
a public offering:

(a) The acquisition by any individual entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of equity
securities of the Company representing more than 30 percent of the voting power
of the then outstanding equity securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”), provided, however, that for purposes of this subsection (a) the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition by the Company, (ii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, and (iii) an acquisition pursuant to a transaction
which complies with clauses (i), (ii), and (iii) of subsection (c); or

(b) A change in the composition of the Board as of any date (the “Incumbent
Board”) that causes less than a majority of the directors of the Company then in
office to be members of the Incumbent Board, provided, however, that any
individual becoming a director subsequent to a date, whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
purchase of assets or stock of another entity (“A Business Combination”), in
each case, unless immediately following such Business Combination, (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 50 percent
of the then outstanding combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or
equivalent governing body, if applicable) of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all of substantially all of the
Company’s assets directly or through one or more subsidiaries) in substantially
the same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Voting Securities, (ii) no person
(excluding any employee benefit plan (or related trust) of the Company or such
entity resulting from such Business Combination) will beneficially own, directly
or indirectly, more than a majority of the combined voting power of the then
outstanding voting securities of such entity except to the extent that such
ownership of the Company existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors (or equivalent
governing body, if applicable) of the entity resulting from such Business
Combination will have been members of the Incumbent Board at the time of the
initial agreement, or action of the Board, providing for such Business
Combination; or

(d) a majority of the voting directors of MasterCard Incorporated proposed on a
slate for election by stockholders of MasterCard Incorporated are rejected by a
vote of such stockholders.

1.6 “Change-of-Form Election” means the election by a Participant under
Section 3.4(a) to change the Form of Distribution with respect to the portion of
his or her Deferred Account with the same Deferral Period.

1.7 “Change-of-Investment Return Election” means the election by a Participant
under Section 3.5(b) to change the Investment Return to be earned on the balance
in his or her Deferred Account.

1.8 “Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

1.9 “Committee” means the Human Resources and Compensation Committee of the
Board.

1.10 “Company” means MasterCard Incorporated.

1.11 “Deferrable Savings Plan Salary” means the portion of an Executive’s Salary
from which such Executive could elect to defer an amount to the MasterCard
Shared Profit & Savings Plan, or any successor plan, that would entitle the
Executive to receive the maximum matching contribution under that plan. An

 

2



--------------------------------------------------------------------------------

Executive’s Deferrable Savings Plan Salary shall be determined without regard to
such Executive’s actual deferral elections made or to be made under the
MasterCard Shared Profit & Savings Plan.

1.12 “Deferral Election” means that separate notice, provided in a form
prescribed by the Administrative Committee, that indicates a Participant’s
Deferred Salary Election, Deferred Variable Compensation Election, and/or
Deferred Director Compensation Election.

1.13 “Deferral Period” means the period of time over which a Participant elects,
or is mandated by the Plan or an amendment thereto, to defer receipt of Salary,
Variable Compensation, or Director Compensation pursuant to Section 3.1(e) and
3.2(e).

1.14 “Deferral Period Election” means the election by a Participant under
Section 3.1(e) or 3.2(e) of the Deferral Period to apply to the Participant’s
Deferral Election.

1.15 “Deferred Account” means the bookkeeping entry established on behalf of a
Participant with respect to Deferral Elections under this Plan, together with
any adjustments for earnings and losses and any payments. For purposes herein,
Deferred Accounts shall also include any separate subaccounts that may be
established under a Participant’s Deferred Account to the extent necessary for
the administration of the Plan.

1.16 “Deferred Director Compensation Election” means the election by a Director
under Section 3.1 to defer until a later year receipt of some or all of his or
her Director Compensation.

1.17 “Deferred Salary Election” means the election by an Executive under
Section 3.2 to defer until a later year receipt of some of his or her Salary.

1.18 “Deferred Variable Compensation Election” means the election by an
Executive under Section 3.2 to defer until a later year receipt of some or all
of his or her Variable Compensation.

1.19 “Director” means a non-employee member of the Board.

1.20 “Director Compensation” means the amount of a Director’s compensation for
being a member of the Board or a member of a committee thereof, or for being the
chairman of the Board or any committee thereof that the Administrative Committee
determines is eligible for deferral under this Plan.

1.21 “Effective Date” means the effective date of the Plan set forth in
Section 6.4.

1.22 “Employer” means the Company or any Affiliated Employer that adopts the
Plan with the approval of the Administrative Committee.

 

3



--------------------------------------------------------------------------------

1.23 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.24 “Executive” means an employee of an Employer who meets the criteria for
eligibility to participate in the Plan that are set by the Administrative
Committee for a particular period.

1.25 “Form of Distribution” means the term and frequency over which
distributions from a Participant’s Deferred Account will be paid pursuant to
Section 3.6.

1.26 “Form of Distribution Election” means the election by a Participant under
Section 3.1(f) or 3.2(f) of the Form of Distribution to apply to a Participant’s
Deferral Election.

1.27 “Investment Return” means the amounts that are credited to (or charged
against, as the case may be) a Participant’s Deferred Account from time to time
pursuant to Section 3.5.

1.28 “Investment Return Options” means the investment funds, indices or
crediting rates selected by the Administrative Committee that serve as a means
to measure increases or decreases in value with respect to a Participant’s
Deferred Account pursuant to Section 3.5.

1.29 “Investment Return Option Election” means the election by a Participant
under Section 3.1(g) or 3.2(g) of the Investment Return Option(s) to apply to
the Participant’s Deferral Election.

1.30 “Non-Elective Deferral” means an amount awarded by the Company under
Section 3.3.

1.31 “Participant” means a Director or an Executive who is both eligible to
participate and who has elected to participate in the Plan as evidenced by
submission and acceptance of a Deferral Election under Section 3.1 or 3.2,
respectively.

1.32 “Performance-Based Compensation” means compensation the amount of which or
entitlement to which is contingent on the satisfaction of preestablished
organizational or individual performance criteria relating to a performance
period of at least twelve consecutive months.

1.33 “Plan” means the MasterCard Incorporated Deferral Plan, as from time to
time amended.

1.34 “Qualified Retirement” means Termination from Service by an Executive
occurring on or after the earliest of: (i) attaining age 65 while in service and
completing two years of service, (ii) attaining age 60 while in service and
completing five years of service, and (iii) attaining age 55 while in service
and completing ten years of service.

 

4



--------------------------------------------------------------------------------

1.35 “Salary” means the amount of an Executive’s regular annual base salary.

1.36 “Termination from Service” means a reduction in the level of services
performed by an Executive to a level equal to 20 percent or less of the average
level of services performed by the Executive during the immediately preceding 36
months (or such shorter period as the Executive shall have performed services
for the Company), other than due to a bona fide leave of absence not exceeding
six months.

1.37 “Variable Compensation” means the amount of an Executive’s annual bonus
under the Company’s Annual Incentive Compensation Plan, the amount of an annual
or long-term bonus under any other plan the Administrative Committee determines
is eligible for deferral under this Plan, or any other form of non-Salary
compensation the Administrative Committee determines is eligible for deferral
under this Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE 2

PARTICIPATION

2.1 Participation

(a) Participation in the Plan shall be limited to an individual who, as of the
Effective Date of the Plan and/or any subsequent first day of any month, is:

(i) a Director, as defined in Section 1.19, or

(ii) an Executive, as defined in Section 1.24.

(b) The Administrative Committee may designate the Directors and Executives who
are eligible to participate and the category or categories of income that
eligible Participants may defer.

(c) In no event will the Administrative Committee expand the eligible employees
beyond a select group of management or highly-compensated employees within the
meaning of Title I of ERISA.

 

6



--------------------------------------------------------------------------------

ARTICLE 3

DEFERRAL ELECTIONS, ACCOUNTS, AND DISTRIBUTIONS

3.1 Directors’ Deferral Elections.

(a) An individual who is eligible to participate in this Plan in accordance with
Section 2.1(a)(i) is entitled to make an election, pursuant to this Section 3.1,
to defer all or part of his or her Director Compensation; provided, however,
that if the individual has been designated as eligible to participate in the
Plan only with respect to a limited category or categories of compensation, that
individual is entitled to make an election only with respect to that limited
category or categories of compensation.

(b) A Director’s Deferral Election shall be made in a written or electronic form
prescribed by the Administrative Committee and furnished by the Administrative
Committee or its delegate. Any such Deferral Election shall apply only to the
Director Compensation to be earned in the particular calendar year specified in
the election. A Participant may elect to defer portions of his or her Director
Compensation (in 1% increments), the minimum and maximum limits of which will be
prescribed by the Administrative Committee from time to time.

(c) A Director’s Deferral Election with respect to Director Compensation earned
for a particular calendar year must be made during such period prescribed by the
Administrative Committee, which period shall end no later than the December 31
preceding such calendar year or, in the case of a newly-elected or
newly-eligible Director, thirty (30) days following the date on which he or she
becomes eligible to participate in the Plan pursuant to Section 2.1. In the case
of a newly-elected or newly-eligible Director, a Deferral Election shall apply
only to amounts that are both paid after the date the election is made and
earned for services performed after the date the election is made. A Deferral
Election under this Section 3.1 cannot be changed or revoked after the last date
of the period prescribed by the Administrative Committee for making such
Deferral Election.

(d) Director Compensation deferred pursuant to this Section 3.1 shall be
credited to the Participant’s Deferred Account (or, if none, to a new such
account established in the Participant’s name) as of the date on which the
Director Compensation would otherwise have been paid.

(e) Deferral Period. A Director who makes a Deferral Election with respect to
Director Compensation shall, at the time of such election, submit a Deferral
Period Election that indicates when payment of such deferred Director
Compensation and any Investment Return credited thereon pursuant to Section 3.5
shall commence. Such Deferral Period Election shall be (i) January 15 of any
year three to fifteen years following the year in which the Director
Compensation would have been paid, absent the Deferral Election, or such other
period prescribed by the Administrative Committee, or (ii) within 90 days
following the date the Participant ceases to serve as a Director. If no Deferral
Period Election is made, the Deferral Period Election shall be

 

7



--------------------------------------------------------------------------------

deemed to be within 90 days following the date the Participant ceases to serve
as a Director. Except as otherwise provided in Section 3.4(b), such Deferral
Period Election shall not be changed or revoked.

(f) Form of Distribution. A Director who makes a Deferral Election with respect
to Director Compensation shall, at the time of such election, submit a Form of
Distribution Election that indicates the manner in which balances will be
distributed. Such Form of Distribution Election shall be (i) a lump sum payment,
or (ii) from two to fifteen approximately equal annual installments. A separate
Form of Distribution Election may be made with respect to each Deferral Period
Election as provided under Section 3.1(e), provided, however, that if no Form of
Distribution Election is made, such election shall be deemed to be a lump sum.
Except as otherwise provided in Section 3.4(a), such Form of Distribution
Election shall not be changed or revoked.

(g) Investment Return. A Director who makes a Deferral Election with respect to
Director Compensation shall, at the time of such election, submit Investment
Return Option Elections indicating the Investment Return Options to be used to
determine the Investment Return to be credited to his or her Deferred Account as
provided under Section 3.5. Separate Investment Return Option Elections may be
made with respect to each Deferral Period Election as provided under
Section 3.1(e), provided that each Investment Return Option allocated in such
election must be in increments of 1%. If no Investment Return Election is made,
the Investment Return credited will be based on the return earned by the money
market or equivalent fund within the Investment Return Options selected by the
Administrative Committee. Except as provided in Section 3.5(b), such Investment
Return Option Elections shall not be changed or revoked.

3.2 Executives’ Deferral Elections

(a) An individual who is eligible to participate in this Plan in accordance with
Section 2.1(a)(ii) is entitled to make an election to defer his or her Salary
and Variable Compensation, as provided in this Section 3.2; provided, however,
that if the individual has been designated as eligible to participate only with
respect to a limited category or categories of compensation, that individual is
entitled to make an election only with respect to that limited category or
categories of compensation.

(b) Deferral Elections with respect to Salary and Variable Compensation shall be
made in a written or electronic form prescribed by the Administrative Committee
and furnished by the Administrative Committee or its delegate. A Deferred Salary
Election and/or Deferred Variable Compensation Election shall apply only to the
Executive’s Salary and Variable Compensation otherwise payable or earned in the
particular calendar year specified in the election. A Participant may elect to
defer a minimum of 10% or more each of his or her Deferrable Savings Plan Salary
and Variable Compensation (in 1% increments), subject to limits on the maximum
deferrable percentage established by the Administrative Committee from time to
time.

 

8



--------------------------------------------------------------------------------

(c) A Deferred Salary Election with respect to Salary earned for a particular
calendar year must be made during such period prescribed by the Administrative
Committee, which period shall end no later than the December 31 preceding the
commencement of such calendar year (or, in the case of a new or newly-eligible
Executive, thirty (30) days following the date on which the Executive becomes
eligible to participate in the Plan pursuant to Section 2.1). In the case of a
new or newly eligible Executive, the Deferred Salary Election will apply only to
amounts that are both paid after the election is made and earned for services
performed after the election is made. A Deferral Election under this Section 3.2
cannot be changed or revoked after the last date of the period prescribed by the
Administrative Committee for making such Deferral Election. Salary deferred
pursuant to this Section 3.2 shall be credited to the Executive’s Deferred
Account (or, if none, to a new such account established in the Executive’s name)
as of each payroll period of the calendar year to which it pertains. The amount
of Salary that is deferred pursuant to this Deferred Salary Election will reduce
the Executive’s Salary proportionately throughout the year or, in the case of
the first Plan year or a new or newly eligible Executive, throughout the portion
of the year to which the Deferred Salary Election is applicable.

(d) A Deferred Variable Compensation Election with respect to Variable
Compensation to be paid or earned in a particular calendar year must be made
during such period prescribed by the Administrative Committee, which period
shall end no later than December 31 of the year preceding the year in which the
Variable Compensation begins to be earned or, in the case of Performance-Based
Compensation, the date that is six months before the end of the pertinent
performance period with respect to Performance-Based Compensation that is not
ascertainable as of that date. In the case of a new or newly-eligible Executive,
a Deferred Variable Compensation Election may be made no later than thirty
(30) days after the Executive becomes eligible to participate in the Plan
pursuant to Section 2.1 and will apply only to amounts that are both paid after
the election is made and earned for services performed after the election is
made. A Deferral Election under this Section 3.2 cannot be changed or revoked
after the last date of the period prescribed by the Administrative Committee for
making such Deferral Election. Variable Compensation deferred pursuant to this
Section 3.2 shall be credited to the Executive’s Deferred Account (or, if none,
to a new such account established in the Executive’s name) as of the date on
which it otherwise would have been paid.

(e) Deferral Period. An Executive who makes a Deferral Election with respect to
Salary and/or Variable Compensation shall, at the time of such election, submit
a Deferral Period Election that indicates when payments of such deferred Salary
and/or Variable Compensation and any Investment Return credited thereon pursuant
to Section 3.5 shall commence. Such Deferral Period Election shall be:
(i) January 15 of any year three to fifteen years following the year in which
the Salary and/or Variable Compensation would have been paid, absent the
Deferral Election, or such other period prescribed by the Administrative
Committee, or (ii) six months following the Executive’s Qualified Retirement. If
no Deferral Period Election is made, the Deferral Period Election shall be
deemed to be six months following Qualified Retirement. Except as otherwise
provided in Section 3.4(b), such election shall not be changed or revoked.

 

9



--------------------------------------------------------------------------------

(f) Form of Distribution. An Executive who makes a Deferral Election with
respect to Salary and/or Variable Compensation shall, at the time of such
election, submit a Form of Distribution Election that indicates the period and
frequency of payments. Such Form of Distribution Election shall be (i) a lump
sum payment, or (ii) from two to fifteen approximately equal annual
installments. A separate Form of Distribution Election may be made with respect
to each Deferral Period Election as provided under Section 3.2(e), provided,
however, that if no Form of Distribution Election is made, such election shall
be deemed to be lump sum. Except as otherwise provided in Section 3.4(a), such
Form of Distribution Election shall not be changed or revoked.

(g) Investment Return Options. An Executive who makes a Deferral Election with
respect to Salary and/or Variable Compensation shall, at the time of such
election, submit Investment Return Option Elections indicating the Investment
Return Options to be used to determine the Investment Return to be credited to
his or her Deferred Account as provided under Section 3.5. Separate Investment
Return Option Elections may be made with respect to each Deferral Period
Election as provided under Section 3.2(e), provided that each Investment Return
Option allocated in such election must be in increments of 1%. If no Investment
Return Election is made, the Investment Return credited will be based on the
return earned by the money market or equivalent fund within the Investment
Return Options selected by the Administrative Committee. Except as provided in
Section 3.5(b), such Investment Return Option Elections shall not be changed or
revoked.

3.3 Non-Elective Deferral

The Company may, in its sole discretion award to a Participant Non-Elective
Deferral Amounts. Except as otherwise provided in this Plan or a written
agreement between the Company and the Participant any such award shall be
subject to the terms and conditions as amounts credited to a Participant’s
Deferred Account pursuant to a Deferral Election.

3.4 Change-of-Form Elections and Additional Deferral Elections

(a) Any Participant who has made a Deferral Election may make an additional
election to change the Form of Distribution under rules prescribed by the
Administrative Committee. Any such Change-of-Form Election(s) is permitted with
respect to the portion of the balance in a Deferred Account that shares the same
Deferral Period and Form of Distribution Election. The Form of Distribution may
be changed to any acceptable form of distribution under Section 3.1(f) or
3.2(f). No such Change-of-Form Election will be effective with respect to any
such balance in any Participant’s Deferred Account until twelve months following
the date of the Change-of-Form Election. In the case of a Deferral Period under
Section 3.1(e)(i) or Section 3.2(e)(i) (January 15 of a specified year), the
Change-of-Form Elections must be made no less than twelve months prior to the
date, as elected under Section 3.1(e) or Section 3.2(e), to which the portion of
the Deferred Account is to be deferred or, in the case of installments, is to
begin to be deferred. A Change-of-Form Election shall result in the deferral of
distributions by an additional five years after the original Deferral Period.

 

10



--------------------------------------------------------------------------------

(b) Any Participant who has made a Deferral Election and has made a Deferral
Period Election under Section 3.1(e)(i) or Section 3.2(e)(i) (January 15 of a
specified year) may make an additional election to change the initial starting
date for distributions of such balance in his or her Deferred Account under
rules prescribed by the Administrative Committee. Separate Additional Deferral
Elections may be made with respect to each portion of the balance in a Deferred
Account that is attributable to Deferral Elections with the same elected
Deferral Period and Form of Distribution. The Additional Deferral Election(s)
may change the initial starting date for distributions to a later year, but not
to an event set forth in Section 3.1(e)(ii) or 3.2(e)(ii). No such Additional
Deferral Election will be effective with respect to any such balance in any
Participant’s Deferred Account until twelve months following the date of the
Additional Deferral Election. The Additional Deferral Elections must be made no
less than twelve months prior to the date, as elected under Section 3.1(e)(i) or
Section 3.2(e)(i), to which the portion of the Deferred Account is to be
deferred . The Additional Deferral Election must defer payment not less than
five years after the original Deferral Period.

3.5 Investment Return on Deferred Accounts and Change-of-Investment Return
Election

(a) The Administrative Committee or its delegate shall credit the entire balance
in each Participant’s Deferred Account during the year with an Investment
Return, in accordance with the Participant’s Investment Return Option Elections
pursuant to Section 3.1(g) or 3.2(g) hereunder. Such balance shall include all
Investment Returns credited to the Deferred Account in previous years.

(b) Participants will be entitled to change the Investment Return to be applied
to his or her Deferral Account. Separate reallocations may be made with respect
to balances attributable to Deferral Elections with the same Deferral Period and
same Form of Distribution Election, provided, however, that no more than twelve
(12) changes may be made to any balance in any calendar year. Such
Change-of-Investment Return Elections shall be made on a written or electronic
form to be prescribed and furnished by, or in a manner established by, the
Administrative Committee or its delegate. Change-of-Investment Return Elections
will be effective on a prospective basis only as soon as practicable after the
Change-of-Investment Return Election is made.

(c) Within 60 days following the end of each calendar quarter, the
Administrative Committee or its delegate shall furnish each Participant with a
statement of account, either in writing or electronic form, which shall set
forth the balance in the individual’s Deferred Account as of the end of such
calendar year, inclusive of cumulative Investment Return.

 

11



--------------------------------------------------------------------------------

3.6 Distributions and Cessation of Deferrals

(a) Except as provided below, upon occurrence of an event specified in the
Participant’s Deferral Period Election, as modified by any applicable subsequent
Additional Deferral Election under Section 3.4(b), or, in the event no Deferral
Period Election is made, upon the date prescribed in Section 3.1(e) or 3.2(e),
the amount of a Participant’s Deferred Account shall be paid or begin to be paid
in cash to the Participant or beneficiary, as applicable. Such payment(s) shall
be from the general assets of the Company or, in the case of an employee of an
Affiliated Employer, from the general assets of the Company or the Affiliated
Employer.

(b) Except as provided below, deferred amounts shall be paid in the form elected
by the Participant under Section 3.1(f) and 3.2(f) and modified by any
applicable subsequent Change-of-Form Elections under Section 3.4(a), or in the
event no Form of Distribution Election is made, in the form prescribed in
Section 3.1(f) or Section 3.2(f).

(c) Notwithstanding Sections 3.6(a) and (b) above, in the event of an Executive
or Director’s death, the Participant’s entire Deferred Account balance shall be
valued and distributed in a lump sum within 90 days of death, notwithstanding
the Participant’s Deferral Period Elections and Form of Distribution Elections
then in effect.

(d) Notwithstanding Sections 3.6(a) and (b) above, in the event of an Executive
Participant’s Termination from Service other than by Qualified Retirement, the
Participant’s entire Deferred Account balance shall be valued and distributed in
a lump sum six months following Termination from Service, notwithstanding the
Participant’s Deferral Period Elections and Form of Distribution Elections then
in effect.

(e) Annual installment payments shall be valued and distributed on January 15,
the first annual installment of which shall postdate the effective date of the
event that triggers the commencement of distribution, provided, however, that,
in the case of annual installments payable by reason of an Executive
Participant’s Qualified Retirement, the payments shall begin on the January 15
that is at least six month after the Qualified Retirement. In the event that the
present value of a Participant’s remaining annual installments is less than
$10,000, the entire remaining balance shall be paid in the form of a lump sum.

(f) Notwithstanding Sections 3.6(a) and (b) above, in the event the Company
reasonably anticipates that a distribution according to the Participant’s
Deferral Period Elections and Form of Distribution Election, as modified by any
applicable subsequent Change-of-Form Elections or Additional Deferral Period
Elections under Section 3.4, or in the event no Deferral Period Election or Form
of Distribution Election is made, in the time and form prescribed in Sections
3.1(e) and (f) or Sections 3.2(e) and (f), would result in a deduction
disallowance under Code section 162(m), the Administrative Committee shall have
the discretion to delay the distribution to the extent necessary to avoid the
application of section 162(m). Any distribution delayed under this
Section 3.6(f) shall be made during the first year that the deduction will not
be barred by Code section 162(m).

 

12



--------------------------------------------------------------------------------

(g) In case of an unforeseeable emergency, a Participant may request the
Administrative Committee, on a form to be provided by the Administrative
Committee or its delegate, that payment be made earlier than the date to which
it was deferred or that there be a cessation of deferrals under the Plan.

For purposes of this Section 3.6(g), an “unforeseeable emergency” shall mean a
severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or of a dependent (as defined
in section 152(a) of the Code), spouse, or beneficiary of the Participant, loss
of the Participant’s property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. The circumstances that will constitute an unforeseeable
emergency will depend upon the facts of each case, but, in any case, payment may
not be made and a cessation of deferral may not occur to the extent that such
hardship is or may be relieved: (i) through reimbursement or compensation by
available insurance or otherwise or (ii) by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship. Distributions made under this Section 3.6(g) will be
limited to the amount reasonably necessary to satisfy the emergency need,
including to satisfy any tax obligations arising out of the distribution.
Moreover, payment of a deferred amount may not be made ahead of the date to
which the amount was deferred to the extent that such hardship is or may be
relieved by cessation of deferrals under the Plan.

The Administrative Committee shall consider any requests for payment on the
basis of an unforeseeable emergency under this Section 3.6(g) on a uniform and
nondiscriminatory basis and in accordance with the standards of interpretation
described in sections 409A and 457 of the Code and the regulations thereunder.
In the event there is a payment or a cessation of deferrals under this
Section 3.6(g) on the basis of an unforeseeable emergency, the Participant shall
be ineligible to make further Deferral Elections for one year from the date of
the Administrative Committee action approving the payment or cessation of
deferral.

(h) In the event a Participant becomes disabled and receives benefits under an
Employer-provided long-term disability plan as a consequence of a medically
determinable physical or mental impairment resulting in the Participant’s
inability to perform duties of his or a substantially similar position, where
such impairment can be expected to result in death or for a continuous period of
not less than six months, previously elected deferrals will cease. The cessation
of deferrals shall begin by the later of 2  1/2 months after, or by the end of
the year in which, the Participant incurs the disability and shall continue
during the entire period the Participant receives benefits under the long-term
disability plan. Distributions will be made as scheduled and as provided under
this Section 3.6 unless an election is made under Section 3.4(a) to change the
Form of Distribution or under Section 3.4(b) to change the Deferral Period, or a
request is made under Section 3.6(g) to receive payment as a consequence of an
unforeseeable emergency.

 

13



--------------------------------------------------------------------------------

(i) The Company or Employer shall deduct from all payments under the Plan
federal, state and local income and employment taxes, as required by applicable
law. Amounts deferred will be taken into account for purposes of any tax or
withholding obligation under the Federal Insurance Contributions Act and Federal
Unemployment Tax Act, not in the year distributed, but at the later of the year
the services are performed or the year in which the rights to the amounts are no
longer subject to a substantial risk of forfeiture, as required by
sections 3121(v)(2) and 3306(r)(2) of the Code and the regulations thereunder.
Amounts required to be withheld pursuant to sections 3121(v)(2) and 3306(r)(2)
generally shall be withheld out of other current wages paid by the Employer,
but, alternatively, may be paid by the Participant’s delivery of cash or a check
satisfactory to the Administrative Committee.

3.7 Transition Relief Elections.

Pursuant to Internal Revenue Service Notice 2006-79, section 3.02, the
Administrative Committee has discretion to permit some or all of the
Participants to make Transitional Relief Elections in 2007 with respect to
Deferred Account balances established after December 31, 2004, that are
scheduled to be paid after 2007. A Transitional Relief Election under this
Section 3.7 is allowed to change the Deferral Period and/or the Form of
Distribution for such account balances so long as all distributions of the
Deferred Account balance, after the Transitional Relief Election is taken into
account, are scheduled to be made in 2007 or later. Transitional Relief
Elections under this Section 3.7 shall only be effective for an Executive if the
Executive does not have a Termination from Service in 2007 and shall only be
effective for a Director if the Director does not cease being a Director in
2007.

3.8 General Provisions

(a) The Company shall make no provision for the funding of any Deferred Accounts
payable hereunder that (i) would cause the Plan to be a funded plan for purposes
of section 404(a)(5) of the Code or for purposes of Title I of ERISA, or
(ii) would cause the Plan to be other than an “unfunded and unsecured promise to
pay money or other property in the future” under Treasury Regulations
§ 1.83-3(e); and, except in the case of a Change in Control, as defined in
Section 1.5 above, the Company shall have no obligation to make any arrangement
for the accumulation of funds to pay any amounts under this Plan. Subject to the
restrictions of this paragraph and in Section 3.8(c), the Company, in its sole
discretion, may establish one or more grantor trusts described in Treasury
Regulations § 1.677(a)-1(d) to accumulate funds to pay amounts under this Plan,
provided that the assets of such trust(s) accumulated to pay amounts to Company
employees shall be required to be used to satisfy the claims of the Company’s
general creditors in the event of the Company’s bankruptcy or insolvency and the
assets of such trusts(s) accumulated to pay amounts to employees of an
Affiliated Employer shall be required to be used to satisfy the claims of the
Company’s and the Affiliated Employer’s general creditors in the event of the
Affiliated Employer’s bankruptcy or insolvency. In the case of a Change in
Control, the Company shall, subject to the restrictions in this paragraph and in
Section 3.8(c), irrevocably set aside funds in one or more such grantor trusts
in an amount that is sufficient to pay each Participant (or

 

14



--------------------------------------------------------------------------------

beneficiary) the net present value as of the date on which the Change in Control
occurred, of the benefits to which Participants (or their beneficiaries) who
have Deferred Accounts under the Plan would be entitled pursuant to the terms of
the Plan.

(b) In the event that the Company shall decide to establish an advance accrual
reserve on its books against the future expense of payments from any Deferred
Account, such reserve shall not under any circumstances be deemed to be an asset
of this Plan but, at all times, shall remain a part of the general assets of the
Company and/or the Affiliated Employer, subject to claims of the Company’s
and/or the Affiliated Employer’s creditors.

(c) A person entitled to any amount under this Plan as an Employee of the
Company shall be a general unsecured creditor of the Company with respect to
such amount. A person entitled to any amount under this Plan as an Employee of
an Affiliated Employer shall be a general unsecured creditor of the Company and
the Affiliated Employer with respect to such amount. Furthermore, a person
entitled to a payment or distribution with respect to a Deferred Account shall
have a claim upon the Company and/or Affiliated Employer only to the extent of
the balance in his or her Deferred Account.

(d) The Participant’s beneficiary under this Plan with respect to the balance in
his or her Deferred Account shall be the person designated to receive benefits
on account of the Participant’s death on a form provided by the Administrative
Committee.

(e) All commissions, fees and expenses that may be incurred in operating the
Plan and any related trust(s) established in accordance with Section 3.8(a) will
be paid by the Company.

(f) Notwithstanding any other provision of this Plan, elections under this Plan
may only be made by Participants while they serve as Directors of the Company or
as Executives of an Employer.

3.9 Non-Assignability

Participants, their legal representatives and their beneficiaries shall have no
right to anticipate, alienate, sell, assign, transfer, pledge or encumber their
interests in the Plan, nor shall such interests be subject to attachment,
garnishment, levy or execution by or on behalf of creditors of the Participants
or of their beneficiaries.

 

15



--------------------------------------------------------------------------------

ARTICLE 4

CLAIMS

4.1 Claims Procedure

If any Participant or his or her beneficiary has a claim for benefits which is
not being paid, such claimant may file with the Administrative Committee a
written claim setting forth the amount and nature of the claim, supporting
facts, and the claimant’s address. The Administrative Committee shall notify
each claimant of its decision in writing by registered or certified mail within
sixty (60) days after its receipt of a claim or, under special circumstances,
within ninety (90) days after its receipt of a claim. If a claim is denied, the
written notice of denial shall set forth the reasons for such denial, refer to
pertinent Plan provisions on which the denial is based, describe any additional
material or information necessary for the claimant to realize the claim, and
explain the claims review procedure under the Plan.

4.2 Claims Review Procedure

A claimant whose claim has been denied, or such claimant’s duly authorized
representative, may file, within sixty (60) days after notice of such denial is
received by the claimant, a written request for review of such claim by the
Administrative Committee. If a request is so filed, the Administrative Committee
shall review the claim and notify the claimant in writing of its decision within
sixty (60) days after receipt of such request. In special circumstances, the
Administrative Committee may extend for up to sixty (60) additional days the
deadline for its decision. The notice of the final decision of the
Administrative Committee shall include the reasons for its decision and specific
references to the Plan provisions on which the decision is based. The decision
of the Administrative Committee shall be final and binding on all parties.

 

16



--------------------------------------------------------------------------------

ARTICLE 5

ADMINISTRATION

5.1 Plan Administrator

(a) Subject to the express provisions of the Plan, the Administrative Committee
shall have the exclusive right to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to it and to make all other
determinations necessary or advisable for the administration of the Plan,
including the determination under Section 2.1(b) herein. The decisions, actions
and records of the Administrative Committee shall be conclusive and binding upon
the Company, an Employer, and all persons having or claiming to have any right
or interest in or under the Plan.

(b) The Administrative Committee may delegate to such officers, employees or
departments of the Company such authority, duties, and responsibilities of the
Administrative Committee as it, in its sole discretion, considers necessary or
appropriate for the proper and efficient operation of the Plan, including,
without limitation, (i) interpretation of the Plan, (ii) approval and payment of
claims, and (iii) establishment of procedures for administration of the Plan.

(c) No member of the Administrative Committee shall be directly or indirectly
responsible or otherwise liable for any action taken or any failure to take
action as a member of the Administrative Committee, except for such action,
default, exercise or failure to exercise resulting from such member’s gross
negligence or willful misconduct. No member of the Administrative Committee
shall be liable in any way for the acts or defaults of any other member of the
Administrative Committee, or any of its advisors, agents or representatives.

(d) The Company shall indemnify and hold harmless each member of the
Administrative Committee against any and all expenses and liabilities arising
out of his or her own activities relating to the Administrative Committee,
except for expenses and liabilities arising out of a member’s gross negligence
or willful misconduct.

(e) The Company shall furnish to the Administrative Committee all information
the Administrative Committee may deem appropriate for the exercise of its powers
and duties in the administration of the Plan. The Administrative Committee shall
be entitled to rely on any information provided by the Company without any
investigation thereof.

(f) No member of the Administrative Committee may act, vote or otherwise
influence a decision of such Administrative Committee relating to his or her
benefits, if any, under the Plan.

 

17



--------------------------------------------------------------------------------

ARTICLE 6

AMENDMENT, TERMINATION AND EFFECTIVE DATE

6.1 Amendment of the Plan

Subject to the provisions of Section 6.3, the Plan may be wholly or partially
amended or otherwise modified at any time by written action of the Committee.

6.2 Termination of the Plan

Subject to the provisions of Section 6.3, the Plan may be terminated by written
action of the Committee at any time and in its sole discretion. On termination
of the Plan, the Committee may (but shall not be required to) immediately pay
out all benefits under the Plan.

6.3 No Impairment of Benefits

Notwithstanding the provisions of Sections 6.1 and 6.2, no amendment to or
termination of the Plan shall impair any rights to benefits which theretofore
accrued hereunder. An immediate payout of all Plan benefits on termination of
the Plan, pursuant to Section 6.2, shall not, however, constitute an impairment
of any rights or benefits.

6.4 Effective Date

The Plan is effective as of September 30, 1998. Unless otherwise stated,
amendments to the Plan are effective on approval by the Committee. The first
amendments to the Plan are effective January 1, 2000. The second amended and
restated plan is effective August 1, 2000. The amendments approved by the
Committee in June 2003, shall be effective as of January 1, 2003. The amendments
made to comply with section 409A, and approved by the Committee in June 2007 are
effective for account balances established after December 31, 2004.

 

18